 



SEVERANCE BENEFIT AGREEMENT
          SEVERANCE BENEFIT AGREEMENT (the “Agreement”), dated as of January 3,
2006, by and between VISKASE COMPANIES, INC., a Delaware corporation (the
“Company”), and GORDON S. DONOVAN (the “Executive”).
W I T N E S S E T H:
          WHEREAS, in connection with the Executive’s continued employment by
the Company, the Company desires to provide for certain severance benefits,
payable to the Executive under the circumstances specified in this Agreement,
and the Executive is willing to accept the terms of such benefits in accordance
with this Agreement;
          NOW, THEREFORE, for and in consideration of the premises hereof and
the mutual covenants contained herein, the parties hereto hereby covenant and
agree as follows:
          1. Employment at Will. The Executive’s employment by the Company shall
be on an “at will” basis and may be terminated at any time at the option of the
Company or the Executive, as the case may be, on the terms and subject to the
conditions set forth in this Agreement.
          2. Compensation Upon Termination.
          (a) Upon termination of the Executive’s employment, the Executive
shall, in lieu of any other termination, severance or similar benefits from the
Company or its Affiliates, be entitled to the following benefits:
     (i) If the Executive’s employment is terminated by the Company for Cause or
as a result of the Executive’s Disability, or by the Executive as a result of
death or for any other reason, the Company shall pay to the Executive all
amounts earned or accrued through the termination date but not paid as of the
termination date, including (A) base salary, (B) accrued but unpaid vacation pay
and (C) any earned or awarded and vested, but unpaid bonus for any fiscal year
of the Company ending prior to the year in which such termination occurs
(collectively, “Accrued Compensation”). The Executive’s entitlement to any other
benefits shall be determined in accordance with the Company’s employee benefit
plans and other applicable programs and practices then in effect.
     (ii) Subject to Section 2(a)(iii), in the event that the Executive’s
employment is terminated by the Company, except for Cause or as a result of the
Executive’s Disability, then the Company shall pay to the Executive all Accrued
Compensation and in addition, subject to receipt of an executed general release
as described below, (A) the Company shall continue to pay to the Executive, as
severance pay or liquidated damages or both, his base salary for a period of six
(6) months after such termination (the “Six-Month Period”) at the rate per annum
of his base salary at the time of such termination, payable in installments
during the Six-Month Period in accordance with the Company’s

1



--------------------------------------------------------------------------------



 



payroll practices but no less often than monthly (the timing of such payments to
be adjusted, as determined by the Company, if such adjustment is necessary in
order for Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), not to apply to such payments, provided that no such adjustment will
delay any payment by more than six months), (B) the Executive shall be entitled
to a pro rata portion of the management incentive plan bonus for the year in
which the termination occurs, irrespective of eligibility requirements based on
employment status, with criteria based on the Executive’s performance to be
measured through the date of termination and determined in the manner specified
by the management incentive plan and with criteria based on the Company’s
performance to be measured for the entire fiscal year during which the
termination occurs, such pro rata portion of the management incentive plan bonus
to be paid following the completion of the fiscal year during which the
termination occurs and at such time as bonuses are paid to the Company’s senior
executives generally but no later than March 15 of the year following the year
in which the termination occurs and (C) for matters other than salary
continuation and incentive plan bonus, the Executive shall be entitled to such
benefits as are provided by the Company’s then current severance policy for
employees at the Executive’s level. Notwithstanding anything in this
Section 2(a)(ii) to the contrary, the Company shall have no obligation
whatsoever to make any payments or to make any reimbursements under this
Section 2(a)(ii) unless the Executive shall have executed and delivered to the
Company, and not revoked, a general release and waiver of claims in form and
substance reasonably satisfactory to the Company no more than 30 days after the
later of (x) the date of such termination or (y) the date the Company provides
the form of the release to the Executive.
      (iii) In the event that the Executive’s employment is terminated by the
Company within twelve (12) months following the date of a Change of Control,
except for Cause or as a result of the Executive’s Disability, or by the
Executive for Good Reason within twelve (12) months following the date of a
Change of Control, then in each such case the Company shall pay to the Executive
all Accrued Compensation and in addition, in lieu of the payments and other
benefits contemplated by Section 2(a)(ii) and subject to receipt of an executed
general release as described below, (A) the Company shall continue to pay to the
Executive, as severance pay or liquidated damages or both, his base salary for a
period of twelve (12) months after such termination (the “Twelve-Month Period”)
at the rate per annum of his base salary at the time of such termination,
payable in installments during the Twelve-Month Period in accordance with the
Company’s payroll practices but no less often than monthly (the timing of such
payments to be adjusted, as determined by the Company, if such adjustment is
necessary in order for Section 409A of the Code not to apply to such payments,
provided that no such adjustment will delay any payment by more than six
months), (B) the Executive shall be entitled to a pro rata portion of the
management incentive plan bonus for the year in which the termination occurs,
irrespective of eligibility requirements based on employment status, with
criteria based on the Executive’s performance to be measured through the date of
termination and determined in the manner specified by the management incentive
plan and with criteria based on the Company’s performance to be measured for the
entire fiscal year during which the termination occurs, such pro rata portion of
the management incentive plan bonus to be paid following the completion of

2



--------------------------------------------------------------------------------



 



the fiscal year during which the termination occurs and at such time as bonuses
are paid to the Company’s senior executives generally but not later than
March 15 of the year following the year in which the termination occurs and
(C) for matters other than salary continuation and incentive plan bonus, the
Executive shall be entitled to such benefits as are provided by the Company’s
then current severance policy for employees at the Executive’s level.
Notwithstanding anything in this Section 2(a)(iii) to the contrary, the Company
shall have no obligation whatsoever to make any payments or to make any
reimbursements under this Section 2(a)(iii) unless the Executive shall have
executed and delivered to the Company, and not revoked, a general release and
waiver of claims in form and substance reasonably satisfactory to the Company no
more than 30 days after the later of (x) the date of such termination or (y) the
date the Company provides the form of the release to the Executive.
     (iv) No interest shall accrue on or be paid with respect to any portion of
any payments hereunder. The payment of any salary, bonus, or other amounts
required to be paid to the Executive under this Agreement shall be subject to
applicable withholding and payroll taxes and such other deductions as may be
required under the Company’s employee benefit plans.
          (b) The following definitions apply to the terms indicated when used
in this Agreement:
          (i) “Affiliate” shall have the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Exchange Act.
     (ii) “Cause” shall mean: (A) the commission by the Executive of a felony or
a crime involving moral turpitude; the Board of Directors of the Company (the
“Board of Directors”) may, in its good faith and using reasonable judgment,
determine the fact of the commission of the felony or the crime by Executive
without recourse to or reliance upon any judicial proceeding or judicial
determination; (B) the commission by the Executive of any other act or omission
involving dishonesty, disloyalty or fraud with respect to the Company or any of
its present or future subsidiaries or affiliates or any of their respective
employees, customers, affiliates or suppliers, or adversely affecting their
reputation or standing, all as determined by the Board of Directors in its good
faith and using reasonable judgment; (C) the willful failure of the Executive to
perform duties as reasonably directed by the Board of Directors which are within
the control of the Executive; (D) gross negligence or reckless or willful
misconduct by the Executive with respect to the Company or any of its
subsidiaries, all as determined by the Board of Directors, in its good faith and
using reasonable judgment; or (E) any other material breach by the Executive of
this Agreement or Company policy reasonably established by the Board of
Directors, which breach, if curable, is not cured within 15 days after written
notice thereof to the Executive as determined by the Board of Directors, in its
good faith and using reasonable judgment.
     (iii) “Change of Control” shall mean the occurrence of one or more of the
following events:

3



--------------------------------------------------------------------------------



 



     (A) any direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one transaction
or a series of related transactions, of all or substantially all of the assets
of the Company to any Person or group of related Persons for purposes of Section
13(d) of the Exchange Act (a “Group”), other than Permitted Holders; or
     (B) any Person or Group, other than Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have beneficial ownership of all shares
that such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly whether
by merger or consolidation, of a majority of the total outstanding Voting Stock
of the Company as measured by voting power; provided that there shall be no
Change in Control pursuant to this clause (B) if the Permitted Holders continue
to have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of the Company.
     (iv) “Disability” shall mean the Executive’s inability to perform his
duties on account of disability or incapacity for a period of ninety (90) or
more days, whether or not consecutive, within any period of twelve
(12) consecutive months.
     (v) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (vi) “Good Reason” shall mean (i) unless corrected within thirty (30) days
after written notice by the Executive to the Company, the assignment to the
Executive of any significant duties materially inconsistent with the Executive’s
status as a senior executive officer of the Company or a material and sustained
diminution of the Executive’s responsibilities or (ii) any decrease of the
Executive’s base salary.
     (vii) “Permitted Holders” shall mean Carl C. Icahn, Merrill Lynch & Co.,
Inc., Northeast Investors Trust and their respective Affiliates.
     (viii) “Person” shall mean a “person,” as such term is used in Sections
13(d) and 14(d) of the Exchange Act.
     (ix) “Voting Stock” shall mean securities of any class or classes of
capital stock of the Company entitling the holders thereof (whether at all times
or only so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the Board of Directors (or
equivalent governing body) of the Company.
          3. Non-Assignability.

4



--------------------------------------------------------------------------------



 



          (a) Neither this Agreement nor any right or interest hereunder shall
be assignable by either party without the other party’s prior written consent,
and any purported assignment without such consent shall be null and void;
provided, however, that nothing in this Section 3(a) shall preclude the
Executive from designating a beneficiary to receive any benefit payable
hereunder upon his death or incapacity. For purposes of this Section 3(a),
neither a merger, consolidation, stock sale or other business combination shall
be deemed to be an assignment.
          (b) Except as permitted by Section 3(a) above or as required by law,
no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge or hypothecation or to exclusion, attachment, levy or similar process or
to assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.
          4. Confidential Information. The Executive hereby covenants, agrees
and acknowledges as follows:
          (a) The Executive has and will have access to and will participate in
the development of or be acquainted with confidential or proprietary information
and trade secrets related to the business of the Company and any present or
future subsidiaries or affiliates thereof (collectively with the Company, the
“Company Group”), including but not limited to the following: (i) customer
lists; related records and compilations of information; the identity, lists or
descriptions of new or prospective customers, referral sources or organizations;
financial statements; cost reports or other financial information; contract
proposals or bidding information; business plans; training and operations
methods and manuals; personnel records; software programs; reports and
correspondence; and management systems, policies or procedures, including
related forms and manuals; (ii) information pertaining to future developments
such as future marketing or acquisition plans or ideas, and potential new
business locations; and (iii) all other tangible and intangible property used in
the business and operations of the Company Group and not otherwise made public
by the Company Group. The information and trade secrets relating to the business
of the Company Group described hereinabove in this Section 4(a) are the property
of the Company Group and are hereinafter referred to collectively as the
“Confidential Information”, provided that the term Confidential Information
shall not include any information (x) that is or becomes generally publicly
available (other than as a result of violation of this Agreement by the
Executive), (y) that the Executive receives on a non-confidential basis from a
source (other than the Company Group or its representatives) that is not known
by him to be bound by an obligation of secrecy or confidentiality to any member
of the Company Group or (z) that was in the possession of the Executive prior to
disclosure by any member of the Company Group.
          (b) The Executive shall not disclose, use or make known for his or
another’s benefit any Confidential Information or use such Confidential
Information in any way except as is in the best interests of the Company Group
in the performance of the Executive’s duties under this Agreement. The Executive
may disclose Confidential Information when required by a third party under
applicable law or judicial process, but only after providing (i) immediate
notice to the Company of any third party’s request for such information, which
notice shall include the

5



--------------------------------------------------------------------------------



 



Executive’s intent to disclose any Confidential Information with respect to such
request, and (ii) sufficient opportunity for the Company to challenge or limit
the scope of the disclosure on behalf of the Company Group, the Executive or
both.
          (c) The Executive acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this Section 4 would be
inadequate and, therefore, agrees that any member of the Company Group shall be
entitled to injunctive relief (without necessity of a bond) in addition to any
other available rights and remedies in case of any such breach or threatened
breach by the Executive; provided, however, that nothing contained herein shall
be construed as prohibiting any member of the Company Group from pursuing any
other rights and remedies available for any such breach or threatened breach.
          (d) The Executive agrees that upon termination of his employment with
the Company for any reason, the Executive shall immediately return to the
Company all Confidential Information in whatever form maintained (including,
without limitation, computer discs and other electronic media), including
without limitation any and all Confidential Information maintained on personal
computers and/or other non-Company property.
          (e) The obligations of the Executive under this Section 4 shall,
except as otherwise provided herein, survive the termination of the Executive’s
employment.
          (f) Without limiting the generality of Section 3 hereof, the Executive
hereby expressly agrees that the foregoing provisions of this Section 4 shall be
binding upon the Executive’s heirs, successors and legal representatives.
          5. Restrictive Covenants.
          (a) Competition. During the period of the Executive’s employment and
for a period of six (6) months thereafter or for such longer period as the
Executive shall be receiving severance pay pursuant to Section 2(a)(iii) (the
“Non-Compete Period”), the Executive will not directly or indirectly (as a
director, officer, executive, employee, manager, consultant, independent
contractor, advisor or otherwise) engage in competition with, or own any
interest in, perform any services for, participate in or be connected with any
business or organization which engages in, or which during the Non-Compete
Period could reasonably be expected to engage in, competition with any member of
the Company Group in any geographical location where the Company does business
or where the Executive knows the Company reasonably plans to do business. The
provisions of this Section 5(a) shall not be deemed to prohibit the Executive’s
ownership of not more than two percent (2%) of the total shares of all classes
of stock outstanding of any publicly held company, or ownership, whether through
direct or indirect stock holdings or otherwise, of not more than one percent
(1%) of any other business.
          (b) Non-Solicitation. During the Employment Term and for a period of
twelve (12) months thereafter, the Executive will not directly or indirectly
induce or attempt to induce any employee or independent contractor of any member
of the Company Group to leave the employment of or engagement by such member of
the Company Group, or in any way

6



--------------------------------------------------------------------------------



 



interfere with the relationship between any member of the Company Group and any
employee or independent contractor thereof.
          (c) Non-Interference. During the Employment Term and for a period of
twelve (12) months thereafter, the Executive will not directly or indirectly or
in any manner be associated with the clients or prospective clients of any
member of the Company Group, if such action by him would, or could reasonably be
expected to, have an adverse effect on the business, assets or financial
condition of any member of the Company Group, or materially interfere with the
relationship between any such person or entity and any member of the Company
Group.
          (d) Certain Representations of the Executive. In connection with the
foregoing provisions of this Section 5, the Executive covenants, represents and
warrants that his experience, capabilities and circumstances are such that such
provisions will not prevent him from earning a livelihood.
          6. Reasonableness, Survivability and Enforcement of Limitations. The
Executive agrees that the limitations set forth in Sections 4 and 5 hereof
(including, without limitation, time and territorial limitations) are reasonable
and properly required for the adequate protection of the current and future
businesses of the members of the Company Group. It is understood and agreed that
the covenants, representations and warranties made by the Executive in
Sections 4 and 5 hereof shall survive the expiration or termination of this
Agreement. The Executive acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of Sections 4 and 5 hereof would
be inadequate and, therefore, agrees that any member of the Company Group shall
be entitled to injunctive relief (without necessity of a bond) in addition to
any other available rights and remedies in cases of any such breach or
threatened breach; provided, however, that nothing contained herein shall be
construed as prohibiting any member of the Company Group from pursuing any other
rights and remedies available for any such breach or threatened breach.
          7. Assignment of Intellectual Property. The Executive agrees that he
will hold in trust for the sole right and benefit of the Company, and hereby
assigns to the Company or its designee, all his right, title and interest
throughout the world in and to any and all inventions, original works of
authorship, developments, concepts, know-how, improvements or trade secrets,
whether or not patentable or registrable under copyright or similar laws,
relating to the business of the Company, which he may solely or jointly conceive
or develop or reduce to practice, or cause to be conceived or developed or
reduced to practice, during the period of time in which he is employed by or a
consultant to the Company.
          8. Binding Effect. Without limiting or diminishing the effect of
Section 3 hereof, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors, legal
representatives and assigns.
          9. Notices. All notices which are required or may be given pursuant to
the terms of this Agreement shall be in writing and shall be sufficient in all
respects if (i) delivered personally, (ii) mailed by certified or registered
mail, return receipt requested and postage prepaid, (iii) sent via a nationally
recognized overnight courier or (iv) sent via facsimile

7



--------------------------------------------------------------------------------



 



confirmed in writing to the recipient, if to the Company to the attention of the
Chief Executive Officer of the Company at the Company’s principal place of
business, and if to the Executive, at his home address most recently filed with
the Company, or to such other address or addresses as either party shall have
designated in writing to the other party hereto, provided, however, that any
notice sent by certified or registered mail shall be deemed delivered on the
date of delivery as evidenced by the return receipt.
          10. Law Governing. This Agreement, and all claims arising out of or
relating to it, shall be governed by and construed and enforced in accordance
with the laws of the State of Illinois without giving effect to its conflict of
laws principles.
          11. Severability. The Executive agrees that in the event that any
court of competent jurisdiction shall finally hold that any provision of
Section 4 or 5 hereof is void or constitutes an unreasonable restriction against
the Executive, the provisions of such Section 4 or 5 shall not be rendered void
but shall apply with respect to such extent as such court may judicially
determine constitutes a reasonable restriction under the circumstances. If any
part of this Agreement other than Section 4 or 5 is finally held by a court of
competent jurisdiction to be invalid, illegible or incapable of being enforced
in whole or in part by reason of any rule of law or public policy, such part
shall be deemed to be severed from the remainder of this Agreement for the
purpose only of the particular legal proceedings in question and all other
covenants and provisions of this Agreement shall in every other respect continue
in full force and effect and no covenant or provision shall then be deemed
dependent upon any other covenant or provision.
          12. Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.
          13. Entire Agreement; Modifications. Upon its effectiveness, this
Agreement shall constitute the entire and final expression of the agreement of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral and written, between the parties hereto with
respect to the subject matter hereof. This Agreement may be varied, modified or
amended only by an instrument in writing signed by both parties hereto.
          14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          15. Jurisdiction. Both parties to this Agreement irrevocably consent
to the jurisdiction of the state and federal courts sitting in Cook County,
Illinois with respect to any action or proceeding arising under this Agreement.
Both parties to this Agreement further agree that such courts are a convenient
forum, and that they shall not assert any challenge to jurisdiction or venue of
such courts nor assert that any such action or proceeding is in an inconvenient
forum or should be transferred. Both parties agree that service of process in
any such action or proceeding may be made by certified mail, return receipt
requested, without prejudice to use of other methods of service.
******
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Executive have duly executed
and delivered this Agreement as of the day and year first above written.

                  VISKASE COMPANIES, INC.    
 
           
 
  By:             /s/ Robert L. Weisman
 
        Name: Robert L. Weisman         Title: President and Chief Executive
Officer    
 
                               /s/ Gordon S. Donovan                   Gordon S.
Donovan    

9